MEMORANDUM OPINION

                                            No. 04-11-00883-CV

            IN RE THE HUFF ENERGY FUND, L.P., WRH Energy Partners, LLC,
    W.R. Huff Asset Management Co., LLC, William R. “Bill” Huff, Rick D’Angelo, Ed Dartley,
                       Bryan Bloom, and Riley-Huff Energy Group, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 21, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for writ of mandamus and motion for

temporary relief. The court is of the opinion that relief should be denied. Accordingly, relators’

petition for writ of mandamus and motion for temporary relief are denied. See TEX. R. APP. P.

52.8(a). Relators shall pay all costs incurred in this proceeding.

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 11-09-12583-ZCVAJA, styled Longview Energy Company v. The Huff
Energy Fund, L.P., et al., pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado
J. Abascal, III presiding.